Exhibit 10.1 Stock PURCHASE AGREEMENT This Stock Purchase Agreement (this “ Agreement ”) is dated as of February 17, 2016 (the “ Effective Date ”) by and among PSM Holdings, Inc., a Delaware corporation (the “ Company ”), and each purchaser listed on the Schedule of Purchasers attached hereto (each, a “ Purchaser ” and collectively, the “ Purchasers ”). WHEREAS: A.The Company and each Purchaser is executing and delivering this Agreement in reliance upon the exemption from securities registration afforded by Section 4(a)(2) of the Securities Act, and Rule 506(b) of Regulation D as promulgated by the SEC under the Securities Act. B.The Company has authorized a series of convertible preferred shares of the Company designated as Series E 6% Convertible Preferred Stock, the terms of which are set forth in the certificate of designations for such series of preferred shares (the “ Series E Certificate of Designations ”) in the form attached hereto as Exhibit A (the “ Series E Preferred Stock ”), which Series E Preferred Stock are convertible into shares of the Company’s Common Stock (as converted, the “ Series E Conversion Shares ” and, together with the Series A Conversion Shares, Series B Conversion Shares, Series C Conversion Shares, and the Series D Conversion Shares, the “ Conversion Shares ”), in accordance with the terms of the Series E Certificate of Designations. C.The Series E Preferred Stock is senior to the Series A Preferred Stock, Series B Preferred Stock, Series C Preferred Stock, and the Series D Preferred Stock of the Company. E.The Company has engaged Wilmington Capital Securities, LLC (the “ Placement Agent ”), a registered broker/dealer, to act as the exclusive placement agent for the nonpublic offering of the Series E Preferred Shares to the Purchasers. F.Each Purchaser wishes to purchase, and the Company wishes to sell, upon the terms and conditions stated in this Agreement, the aggregate number of Series E Preferred Shares set forth opposite such Purchaser’s name in column (2) on the Schedule of Purchasers attached hereto. NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this Agreement, and for other good and valuable consideration the receipt and adequacy of which are hereby acknowledged, the Company and each of the Purchasers agree as follows: ARTICLE I DEFINITIONS Definitions . In addition to the terms defined elsewhere in this Agreement, the following terms have the meanings indicated: “Affiliate” means any Person that, directly or indirectly through one or more intermediaries, controls or is controlled by or is under common control with a Person, as such terms are used in and construed under Rule 144. “ Business Day ” means any day other than Saturday, Sunday or other day on which commercial banks in the City of New York are authorized or required by law to remain closed. “ Closing” means each closing of a purchase and sale of shares of Series E Preferred Stock pursuant to this Agreement, unless otherwise specified. “Closing Date” means the date of the Initial Closing, which will be on or about February 16, 2016. “Code” means the Internal Revenue Code of 1986, as amended. “Common Stock” means the common stock of the Company, par value $0.001 per share. “Company Counsel” means The Law Office or Ronald N. Vance & Associates, P.C. “ Consent ” means any consents, approvals, orders, authorizations, notifications, notices, estoppel certificates, releases, registrations, ratifications, declarations, filings, waivers, exemptions or variances. “ Contract ” means any note, bond, mortgage, indenture, guarantee, other evidence of indebtedness, license, lease, option, employment agreement, contract, undertaking, understanding, covenant, agreement or other instrument. “Convertible Securities” means any stock or securities (other than Options) convertible into or exercisable or exchangeable for Common Stock. “ Effectiveness Period ” means the period commencing on the Registration Effective Date granted by the SEC for the original Registration Statement and ending on the earlier of the date that (i) all Registrable Securities of the Purchaser covered by the applicable Registration Statement have been sold or (ii) all Registrable Securities owned by the Purchaser may be sold pursuant to Rule 144, without volume limitations, as evidenced by a written opinion letter to such effect, addressed to the Company’s transfer agent and the affected Holders. “Eligible Market” means any of The New York Stock Exchange, Inc., the NASDAQ Stock Market, or the OTC Markets Group. “ Employee Benefit Plan ” means (a) any “employee pension benefit plan” (as defined in Section 3(2) of the Employee Retirement Income Security Act of 1974, as amended (“
